DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukano [US Pub# 2011/0113955] in view of Nagai [EP# 0726118].

Regarding claim 1: Fukano discloses a linear actuator system comprising:
an actuator housing (12);
a thrust tube (40) extending from a proximal end disposed at least partially within the actuator housing to a distal end disposed at least partially outside the housing;
a motor (16) configured to move the thrust tube reciprocating motion along a longitudinal axis thereof;
a guide assembly (26) coupled to the actuator housing (12), the guide assembly comprising a guide shaft (98a, 98b) configured for coordinated reciprocating motion with the thrust tube from a first retracted position to a second extended position, adjacent the longitudinal axis and a guide housing (104a, 104b) coupled with the actuator housing (12), with the guide shaft disposed at least partially within the guide housing (see fig 2), parallel to the thrust tube (40) ; and
a coupling (72,100) between the guide shaft (98a, 98b) and the thrust tube (40), wherein the guide shaft (98a, 98b) and coupling (72,100) are configured to provide positional stability to the distal end of the thrust tube (40), in the reciprocating motion along the longitudinal axis ([0004] and [0026]). 
wherein the guide shaft (98a, 98b) extends from a first end positioned within the guide housing to a second end positioned outside the guide housing (see fig 7), and wherein the guide housing (104a, 104b) substantially covers the guide shaft (98a, 98b) in the first retracted position.
Fukano does not explicitly show the guide housing covers the first end of the guide shaft in the first retracted position, and in the second extended position. However Nagai shows show the guide housing (12) covers the first end of the guide shaft (24) in the first retracted position, and in the second extended position (see fig 4 and 6).
It would have been obvious to someone having ordinary skill in the art at the effective filling date to have extended the housing to cover the first end of the shaft guide to prevent contamination (e.g dust, foreign objects etc…). 
Regarding claim 2: Fukano discloses wherein the guide housing (104b) is configured to shield the guide shaft from potential contaminants (functional language, intended of use) with the guide shaft disposed at least partially within the guide housing (104b), parallel to the thrust tube (40).
Regarding claim 4: Fukano discloses wherein the guide housing (104b) and actuator housing (12) comprise two or more separate housing structures coupled together by welding or mechanical attachment (see fig 2).
Regarding claim 5: Fukano discloses wherein the first end and second end of the guide shaft are spaced laterally adjacent the proximal and distal ends of the thrust tube, respectively (see fig 2).

Regarding claim 6: Fukano discloses wherein the coupling (72,100) comprises a bridge or plate structure (100) is disposed outside the actuator housing (12) and the guide housing (104a), extending transversely to the longitudinal axis from a first portion fixed to the distal end of the thrust tube to a second portion fixed to the second end of the guide shaft (98a, 98b).
Regarding claim 7: Fukano discloses wherein the guide shaft (98a, 98b) and coupling (72, 100) are adapted to limit deflection of the thrust tube transverse to the longitudinal axis in response to mechanical or electromechanical loading on the distal end of the thrust tube (40), or both.
Regarding claim 8: Fukano discloses wherein the thrust tube (40) reciprocates between a first retracted position and a second extended position and the guide shaft (98a, 98b) and the coupling (100) limit transverse deflection of the distal end of the thrust tube (40) in the second extended position to within a selected limit, when subject to the loading.
Regarding claim 9: Fukano discloses wherein the loading comprises a mechanical force directed substantially along the longitudinal axis responsive to positioning the thrust tube (40) in the second extended position, and an electromechanical force induced by a current induced in an electrode coupled to the distal end of the thrust tube ([0064]).
Regarding claim 10: Fukano discloses wherein the distal end of the thrust tube (40) is subject to an off-axis force that acts to deflect the distal end of the thrust tube (40) transverse to the longitudinal axis in response to one or both of mechanical loading or electromechanical loading on the distal end.
Regarding claim 12: Fukano discloses a method comprising: supporting a thrust tube (40) at least partially within an actuator housing (12), wherein the thrust tube (40) extends from a proximal end within the actuator housing (12) to a distal end selectively positionable exterior to the actuator housing (12); moving the thrust tube (40) between a first retracted position with the distal end proximate the actuator housing and a second extended position with the distal end spaced from  the actuator housing (12), wherein the distal end of the thrust tube (40) is subject to loading in the second extended position; and providing positional stability to the distal end of the thrust tube (40) when subject to the loading with a guide assembly positioned adjacent the thrust tube (40), wherein the guide assembly includes a guide shaft (98a, 98b) moveable with the thrust tube (40) a guide shaft moveable with the thrust tube from the first retracted position
to the second extended position, and the guide housing coupled with the actuator housing (12), with the guide shaft (98a, 98b)
disposed at least partially within the guide housing (104a, 104b), parallel to the thrust tube,
wherein the guide shaft (98a, 98b) extends from a first end positioned within the guide
housing to a second end positioned outside the guide housing (104a, 104b) with the guide
housing substantially covering the guide shaft (98a, 98b) in the first retracted position, and
a coupling (72, 100) extending between the guide shaft and the distal end of
the thrust tube (40), wherein the guide shaft (98a, 98b) and coupling are configured to provide
positional stability to the distal end of the thrust tube in the second extended position, subject to the loading.
Fukano does not explicitly show the guide housing covers the first end of the guide shaft in the first retracted position, and in the second extended position. However Nagai shows the guide housing (12) covers the first end of the guide shaft (24) in the first retracted position, and in the second extended position (see fig 4 and 6).
It would have been obvious to someone having ordinary skill in the art at the effective filling date to have extended the housing to cover the first end of the shaft guide to prevent contamination (e.g dust, foreign objects etc…). 


Regarding claim 13: Fukano discloses wherein the loading comprises one or both of: a mechanical load induced on the distal end of the thrust tube (40) by operation of a machine tool; or a current load induced in an electrode coupled to the distal end of the thrust tube ([0072]).
Regarding claim 14: Fukano discloses further comprising limiting transverse displacement of the distal end of the thrust tube (40) with respect to a longitudinal axis thereof, wherein an off-axis force is induced on the distal end responsive to one or both of the mechanical and current load.
Regarding claim 15: Fukano discloses wherein providing positional stability to the thrust tube (40) comprises limiting off-axis deflection of the distal end when subject to the loading in the second extended position.
Regarding claim 16: Fukano discloses further comprising engaging the guide shaft (98a, 98b) within a guide housing coupled to the actuator housing (12), the guide housing (104b) configured to constrain off-axis deflection of the guide shaft when moving with the thrust tube (40).
Regarding claim 17: Fukano discloses wherein the coupling comprises a bridge or plate structure (100) and further comprising coupling the bridge coupling (100) with a distal end of the guide shaft (98a, 98b), exterior to the guide housing (104b).
Regarding claim 18: Fukano discloses an apparatus comprising: an actuator having an actuator housing (12) and a thrust tube (40) configured for reciprocating motion along a longitudinal axis of the actuator housing, the thrust tube (40) having a distal end configured for coupling to a machine tool; 
 A guide assembly comprising a guide shaft (98a, 98b) disposed at least partially within a guide housing coupled with the actuate housing offset from the longitudinal axis and oriented substantially parallel to the thrust tube, opposite an underside of the actuator housing; and ; and a  coupling (72, 100) between the thrust tube (40) and the guide shaft (98a, 98b) at the distal end, the bridge coupling (100) configured to move the guide shaft with the reciprocating motion of the thrust tube (40), wherein the  coupling (100) and the guide shaft (98a, 98b) cooperate to limit off-axis deflection of the distal end of the thrust tube (40), during the reciprocating motion.
wherein the apparatus has a center of gravity within a footprint of the actuator defined by
the underside of the actuator housing, with the thrust tube (40) in one or both of a
retracted position and an extended position defined at respective limits of the
reciprocating motion.
Fukano does not explicitly disclose wherein the guide shaft extends from a first end positioned within the guide housing to a second end positioned outside the guide housing, with the guide housing covering the first end of the guide shaft in the first retracted position, and in the second
extended position. However Nagai shows the guide shaft (24) extends from a first end positioned within the guide housing to a second end positioned outside the guide housing (12), with the guide housing covering the first end of the guide shaft (24) in the first retracted position, and in the second extended position (see fig 4 and 6)
It would have been obvious to someone having ordinary skill in the art at the effective filling date to have extended the housing to cover the first end of the shaft guide to prevent contamination (e.g dust , foreign objects etc…). 


Regarding claim 19: Fukano discloses wherein the off-axis deflection is limited in a direction transverse to the guide shaft (98a, 98b) and the thrust tube (40), in a common plane thereof.
Regarding claim 20: Fukano discloses wherein the  coupling (100) comprises a plate structure ( see fig 2) positioned along the transverse direction, the plate structure configured to receive one or both of the thrust tube (40) or the guide shaft (98a, 98b) at a respective distal end thereof.

Regarding claim 21: Fukano discloses wherein the coupling (100) is configured to maintain a position of the distal end of the thrust tube (40) along the longitudinal axis during reciprocation motion between a first retracted position and a second extended position thereof.

Regarding claim 22: Fukano discloses an actuator housing (12) receiving at least a portion of the thrust tube (40); and a guide housing (104b) coupled to the actuator housing (12) and receiving at least a portion of the guide shaft (98a, 98b); wherein the actuator housing (12) and the guide housing (104b) constrain off-axis deflection of the thrust tube (40) and guide shaft (104b), respectively, during the reciprocating motion.
Regarding claim 23: Fukano discloses further comprising a bushing (110a, 110b) adapted for sliding engagement of the guide shaft within the guide housing [0050], the bushing adapted to prevent entry of contaminants associated with an operation of the machine tool.
Regarding claim 24: Fukano discloses wherein the apparatus has a center of gravity is closer to the proximal end of the thrust tube than the distal end of the thrust tube within a footprint of the actuator, with the thrust tube  (40) in one or both of a retracted position and an extended position defined at respective limits of the reciprocating motion ( see fig 1).
Regarding claim 25: Fukano discloses wherein the off-axis deflection is responsive to exertion of a mechanical force by the machine tool on a workpiece (the extending rod deflect when there is external forces applied).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Fukano [US Pub# 2011/0113955] in view Nagai [EP# 0726118].
Regarding claim 3: Fukano discloses wherein the guide housing (104b) and actuator housing (12) comprise an integral or co-extruded housing component defining one or more apertures adapted for accommodating the motor, thrust tube and guide assembly.
Fukana does not explicitly disclose the actuator comprises an integral or co-extruded comprising housing component. However it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the housing component integral, co-extruded or spate as matter of design choice and design preference ( See MPEP 2144.04  Section V).
Making part integral can reduce the manufacturing cost (such as time to manufacture integral part, no need for connecting parts etc …).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukano [US Pub# 2011/0113955] in in view Nagai [EP# 0726118] in further view of  Besse [US Pat # 10,907,722].
Regarding claim 11: Fukano does not explicitly disclose further comprising an electrode assembly coupled with the thrust tube at the distal end, the electrode assembly comprising a resistive bushing coupled to the distal end of the thrust tube and a weld electrode coupled to the resistive bushing, wherein the weld electrode is electrically isolated from the thrust tube. However Besse teaches an electrode assembly coupled with the thrust tube at the distal end, the electrode assembly comprising a resistive bushing coupled to the distal end of the thrust tube and a weld electrode coupled to the resistive bushing, wherein the weld electrode is electrically isolated from the thrust tube (see col 1 lines 23-40).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have a weld electrode or any other type of electrode attached to the rod to perform desired task of the robot.  
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new added reference teaches the guide shaft (24) extends from a first end positioned within the guide housing to a second end positioned outside the guide housing (12), with the guide housing covering the first end of the guide shaft (24) in the first retracted position, and in the second extended position (see fig 4 and 6)



    PNG
    media_image1.png
    691
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    582
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    711
    537
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658